Bullard, J.,

delivered the opinion of the court.
This suit was instituted by the plaintiff, to recover of the defendant, in his individual capacity, compensation for services, alleged to have been rendered by him, in arranging and adjusting for final settlement, complicated and intricate accounts of an estate, of which the defendant claimed to be, and was acting as syndic, which services were rendered at the request of the defendant. The defendant puts in the general denial, and further pleads, that he is not personally liable; that he acted as syndic, jointly with T. Bickel, now deceased, and that the plaintiff presented his claim for services, to the syndics, who disallowed it, and refused to put it on the tableau, which was finally homologated, without opposition on the part of the plaintiff.
The case was submitted to a jury, in the court below, who found a verdict for the defendant, and the plaintiff appealed, without any effort' to procure a new trial.
The evidence shows, that the plaintiff was allowed, on the tableau of distribution, a sum of two hundred and fifty dollars, as one of the referees, in a case in which the estate was interested, and the account made out by him, and signed “for syndics,” refers to the same case. But we find no evidence in the record, of the extraordinary labor and pains, bestowed on the investigation of complicated accounts, upon which the plaintiff rests his right to recover in this case, and nothing which authorises us to disturb the verdict.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.